Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
09/09/2016 09:08 AM CDT




                                                         - 747 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                                                   STATE v. HOOD
                                                  Cite as 294 Neb. 747




                                        State of Nebraska, appellee, v.
                                           Edward Hood, appellant.
                                                    ___ N.W.2d ___

                                        Filed September 9, 2016.   No. S-15-1124.

                1.	 Judgments: Speedy Trial: Appeal and Error. Generally, a trial court’s
                     determination as to whether charges should be dismissed on speedy trial
                     grounds is a factual question which will be affirmed on appeal unless
                     clearly erroneous.
                2.	 Statutes: Appeal and Error. Statutory interpretation presents a ques-
                     tion of law, which an appellate court reviews independently of the lower
                     court’s determination.
                3.	 Speedy Trial. Nebraska’s speedy trial statutes provide in part that every
                     person indicted or informed against for any offense shall be brought to
                     trial within 6 months.
                 4.	 ____. In computing whether a trial is timely, certain periods of delay are
                     excluded from the calculation, including the time from filing until final
                     disposition of pretrial motions of the defendant, including motions to
                     suppress evidence.
                5.	 Speedy Trial: Motions to Suppress. Determination of whether the
                     speedy trial clock is tolled during the State’s interlocutory appeal from a
                     suppression order does not turn on whether the appeal was successful or
                     why it was dismissed, but, rather, on whether it was authorized.
                6.	 Speedy Trial. When the State is statutorily authorized to take an inter-
                     locutory appeal from a district court’s order granting a defendant’s
                     pretrial motion in a criminal case, then such an appeal is an expected
                     and reasonable consequence of the defendant’s motion and the time
                     attributable to the appeal, regardless of the course the appeal takes, is
                     properly excluded from the speedy trial computation under Neb. Rev.
                     Stat. § 29-1207(4)(a) (Cum. Supp. 2014).
                7.	 Motions to Suppress: Speedy Trial: Appeal and Error. Neb. Rev.
                     Stat. § 29-824 (Reissue 2008) expressly authorizes the State to appeal
                     from a district court’s order granting a defendant’s motion to suppress,
                                - 748 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                           STATE v. HOOD
                          Cite as 294 Neb. 747

   so such an appeal is an expected and reasonable consequence of the
   defendant’s motion to suppress and final disposition of the motion to
   suppress under Neb. Rev. Stat. § 29-1207(4)(a) (Cum. Supp. 2014) does
   not occur until the State’s appeal is decided.

 Appeal from the District Court for Garden County: Derek C.
Weimer, Judge. Affirmed.
  Kelly S. Breen, of Nebraska Commission on Public
Advocacy, for appellant.
   Douglas J. Peterson, Attorney General, and Stacy M. Foust
for appellee.
   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy, and
K elch, JJ.
   Stacy, J.
   Edward Hood appeals from a district court order deny-
ing his motion for absolute discharge. The issue presented
is whether to exclude from the speedy trial calculation time
attributable to the State’s unsuccessful appeal from an order
sustaining Hood’s motion to suppress evidence. We conclude
the speedy trial clock was tolled while the State pursued the
appeal, and we affirm the denial of the motion for discharge.
                           FACTS
   On January 29, 2014, an information was filed in the district
court charging Hood with six counts: motor vehicle homicide,
manslaughter, driving under the influence of alcohol or drugs
causing serious bodily injury, driving under the influence of
alcohol or drugs with two prior convictions, refusal to submit
to a chemical test with two prior convictions, and refusal to
submit to a preliminary breath test. The charges arose out of
a December 7, 2013, accident in which the driver of another
vehicle was killed by a vehicle driven by Hood.
   Prior to trial, Hood filed a motion to suppress blood
and urine samples taken from him. After conducting an
                                      - 749 -
                 Nebraska Supreme Court A dvance Sheets
                         294 Nebraska R eports
                                 STATE v. HOOD
                                Cite as 294 Neb. 747

evidentiary hearing, the district court granted the motion.
The order granting the motion to suppress was entered on
February 27, 2015.
    On March 4, 2015, the State filed a notice in the district
court that it intended to appeal from the order granting the
motion to suppress and asked the district court to fix a time for
it to file its application for appellate review.1 On the same date,
the State filed a praecipe in district court, asking that a tran-
script of the proceedings be prepared and filed with the Clerk
of the Supreme Court of Nebraska.
    On April 1, 2015, the State filed its application for review
with the Clerk of the Supreme Court.2 The bill of exceptions
was filed on April 7. The record indicates the bill of exceptions
was not filed sooner, because the court reporter believed she
had 7 weeks in which to file it.
    The Nebraska Court of Appeals dismissed the State’s appeal,
finding that § 29-825 required the State to file the bill of
exceptions within 30 days of filing the notice of intent to
appeal and that the State’s failure to do so deprived the court
of appellate jurisdiction.3 After the cause was remanded to
the district court, Hood filed a motion for absolute discharge,
claiming his statutory right to a speedy trial had been violated.
He contended the appeal did not toll the 6-month time period
the State had to bring him to trial,4 and he asked the district
court to dismiss all charges against him.
    The district court found the time during which the appeal
was pending was excludable from the statutory speedy trial
calculation and denied the motion for absolute discharge. Hood
filed this timely appeal, and we granted his petition to bypass
the Court of Appeals.

 1	
      See   Neb. Rev. Stat. §§ 29-824 to 29-826 (Reissue 2008).
 2	
      See   § 29-824.
 3	
      See   State v. Hood, 23 Neb. Ct. App. 208, 869 N.W.2d 383 (2015).
 4	
      See   Neb. Rev. Stat. § 29-1207 (Cum. Supp. 2014).
                                    - 750 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                               STATE v. HOOD
                              Cite as 294 Neb. 747

                  ASSIGNMENT OF ERROR
   Hood assigns that the district court erred in finding the time
attributable to the State’s interlocutory appeal of the suppres-
sion order was excludable from the speedy trial calculation.
                  STANDARD OF REVIEW
   [1] Generally, a trial court’s determination as to whether
charges should be dismissed on speedy trial grounds is a fac-
tual question which will be affirmed on appeal unless clearly
erroneous.5
   [2] Statutory interpretation presents a question of law,
which an appellate court reviews independently of the lower
court’s determination.6
                           ANALYSIS
   [3,4] Nebraska’s speedy trial statutes provide in part that
“[e]very person indicted or informed against for any offense
shall be brought to trial within six months . . . .”7 In computing
whether a trial is timely, certain periods of delay are excluded
from the calculation, including “the time from filing until
final disposition of pretrial motions of the defendant, includ-
ing motions to suppress evidence.”8 The question before us is
whether the time attributable to the State’s interlocutory appeal
from the suppression order is properly excluded from the
speedy trial calculation.
   In State v. Hayes,9 the Court of Appeals considered the
effect on a defendant’s speedy trial rights when the State files
an interlocutory appeal of an order suppressing evidence.

 5	
      State v. Vela-Montes, 287 Neb. 679, 844 N.W.2d 286 (2014); State v.
      Brooks, 285 Neb. 640, 828 N.W.2d 496 (2013).
 6	
      State v. Carman, 292 Neb. 207, 872 N.W.2d 559 (2015); State v. Draper,
      289 Neb. 777, 857 N.W.2d 334 (2015).
 7	
      § 29-1207(1).
 8	
      § 29-1207(4)(a).
 9	
      State v. Hayes, 10 Neb. Ct. App. 833, 639 N.W.2d 418 (2002).
                                     - 751 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                                STATE v. HOOD
                               Cite as 294 Neb. 747

Then, as now, § 29-1207(4)(a) requires exclusion of “the time
from filing until final disposition” of a defendant’s motion to
suppress, and the court held that “final disposition” does not
occur until any interlocutory appeal from an order granting
suppression is decided. The court reasoned that absent such
tolling, the State’s statutory right to appeal an order granting a
motion to suppress would be rendered meaningless:
      [T]he State’s right to appeal would be largely a nullity
      if the speedy trial clock were running during an appeal’s
      pendency. This concern has been noted in other jurisdic-
      tions where the State has a statutory right to appeal. .
      . . Indeed, it would be a perverse result if the appellate
      judge were to reverse the suppression, but no time was
      left on the speedy trial clock because it had been running
      while the State sought reversal of a suppression order.
      In short, to avoid rendering the State’s statutory right to
      appeal suppression orders meaningless, we hold that the
      speedy trial clock does not run while the State pursues
      such an appeal.10
   We implicitly agreed with Hayes in State v. Recek.11
There, the district court granted a defendant’s pretrial motion
to quash one of two counts in an information. The State
attempted to appeal the ruling pursuant to a statute which
authorizes certain appeals by the State from final orders.12
The State’s appeal was summarily dismissed, because the
order appealed from was not a final order, and its subsequent
motion for rehearing was overruled. After the mandate issued,
the defendant moved the district court for absolute discharge,
claiming his speedy trial rights had been violated. There was
no dispute that the time between the filing of the motion to

10	
      Id. at 840-41, 639 N.W.2d at 426-27.
11	
      State v. Recek, 263 Neb. 644, 641 N.W.2d 391 (2002), disapproved on
      other grounds, State v. Feldhacker, 267 Neb. 145, 672 N.W.2d 627 (2004).
12	
      See Neb. Rev. Stat. § 29-2315.01 (Reissue 2008).
                                     - 752 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                                STATE v. HOOD
                               Cite as 294 Neb. 747

quash and the district court’s order granting the motion was
properly excludable under § 29-1207, but the parties dis-
agreed whether the time attributable to the State’s interlocu-
tory appeal was excludable.
   Recek acknowledged the holding in Hayes that the speedy
trial clock does not run while the State pursues an appeal from
an order granting a motion to suppress. But Recek concluded
Hayes was inapplicable, because “in [Hayes,] the State’s appeal
was clearly permissible”13 pursuant to the relevant statute,
while in Recek, there was no statute granting the State author-
ity to appeal from the order quashing one of two counts in an
information, a nonfinal order. Because the State lacked author-
ity to pursue the interlocutory appeal, we concluded in Recek
that the time during which the appeal was pending was not
properly excluded from the speedy trial calculation. We spe-
cifically reasoned that because the appeal was not authorized,
the “delay was not an expected and reasonable consequence
of the motion to quash and [thus] was not chargeable to”
the defendant.14
   Here, both parties agree the appeal by the State was statu-
torily authorized by § 29-824, which provides in relevant
part: “In addition to any other right to appeal, the state shall
have the right to appeal from an order granting a motion for
the return of seized property and to suppress evidence . . . .”
They disagree, however, on the significance, for purposes of
the speedy trial calculation, of the State’s failure to file the
bill of exceptions within 30 days of filing the notice of intent
to appeal.15
   Hood argues that because the timing of the State’s filing of
the bill of exceptions prompted the Court of Appeals to dis-
miss the appeal for lack of jurisdiction, our holding in Recek

13	
      State v. Recek, supra note 11, 263 Neb. at 649, 641 N.W.2d at 396.
14	
      Id. at 651, 641 N.W.2d at 397.
15	
      See §§ 29-824 to 29-826.
                                         - 753 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                                 STATE v. HOOD
                                Cite as 294 Neb. 747

compels the conclusion that the time attributable to the State’s
appeal should not count against Hood. The State argues that
the timely filing of a bill of exceptions under § 29-825 is not
a jurisdictional requirement, and also argues that this case is
distinguishable from Recek, because there, the State attempted
to appeal from a nonfinal order, while here, the State had
express statutory authority to appeal.
   It is true the Court of Appeals dismissed the State’s inter-
locutory appeal of the suppression order by reasoning the
failure to file the bill of exceptions within 30 days of filing
the notice of intent to appeal deprived the court of jurisdiction
to consider the appeal.16 While the plain language of § 29-825
mandates the filing of a bill of exceptions, we have not yet
considered whether such filing is a jurisdictional requirement.
But even if it is—a question we do not decide here because it
is not squarely before us—the reason underlying the dismissal
of the State’s interlocutory appeal of the suppression order
does not answer the question presented in the appeal before
us now.
   [5,6] Here, we must decide whether the speedy trial clock
was tolled during the State’s interlocutory appeal from the
suppression order. Under our analysis in Recek, the answer to
that question does not turn on whether the State’s appeal was
successful or why it was dismissed, but, rather, on whether
it was authorized. Under Recek, when the State is statuto-
rily authorized to take an interlocutory appeal from a district
court’s order granting a defendant’s pretrial motion in a crimi-
nal case, then such an appeal is an “expected and reasonable
consequence” of the defendant’s motion and the time attribut-
able to the appeal, regardless of the course the appeal takes,
is properly excluded from the speedy trial computation under
§ 29-1207(4)(a).17

16	
      See State v. Hood, supra note 3.
17	
      State v. Recek, supra note 11.
                                      - 754 -
                Nebraska Supreme Court A dvance Sheets
                        294 Nebraska R eports
                                 STATE v. HOOD
                                Cite as 294 Neb. 747

   [7] Section 29-824 expressly authorized the State to appeal
from the district court’s order granting Hood’s motion to sup-
press. As such, the State’s appeal was “an expected and reason-
able consequence”18 of Hood’s motion to suppress, and “final
disposition” of the motion to suppress under § 29-1207(4)(a)
did not occur until the State’s appeal was decided.19 The dis-
trict court correctly held that the time attributable to the State’s
appeal was excluded from the speedy trial calculation under
§ 29-1207(4)(a).
                        CONCLUSION
   For the foregoing reasons, we affirm the trial court’s deci-
sion overruling the motion for absolute discharge and remand
the cause for further proceedings.
                                                   A ffirmed.
   Connolly, J., not participating.

18	
      Id. at 651, 641 N.W.2d at 397.
19	
      See State v. Hayes, supra note 9.